Citation Nr: 1030826	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by nosebleeds.

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as an inflamed kidney.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD) and 
depression.

5.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1968 to October 
1969.  His awards and decorations show that he had service in the 
Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the RO.  

 
FINDINGS OF FACT

1.  The presence of a chronic, identifiable disability, 
manifested by nosebleeds, has not been established.

2.  The preponderance of the evidence is against a finding that a 
genitourinary disorder, claimed as an inflamed kidney, is related 
to service.

3.  The preponderance of the evidence is against a finding that 
headaches are  related to service.

4.  A psychiatric disability, claimed as PTSD and depression, was 
first manifested many years after service, and the preponderance 
of the competent evidence of record shows that it is unrelated 
thereto. 

5.  The Veteran does not have a dental disability due to 
inservice trauma or disease, other than periodontal disease.




CONCLUSIONS OF LAW

1.  The claimed disability manifested by nosebleeds is not the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The claimed genitourinary disorder, claimed as an inflamed 
kidney, is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The claimed headaches are not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A psychiatric disability, claimed as PTSD and depression, is 
not the result of disease or injury incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

5.  A dental disability is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1712, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a disability manifested by nosebleeds; a 
kidney disorder; headaches; a psychiatric disability; and a 
dental disability.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  After reviewing the record, the 
Board finds that VA has met that duty.

In 2007, VA received the Veteran's applications for service 
connection, and there is no issue as to providing an appropriate 
application form or completeness of the application.  Following 
the receipt of these applications, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain in letters 
dated in February 2007, March 2007, and October 2007.  Those 
letters also informed him of the criteria for establishing 
service connection,  disability ratings,  and effective dates.  
See  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 & 
Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by private health care providers from 
January 2000 to December 2006; records reflecting his treatment 
by VA from August 2007 to February 2010; statements from his 
family; and records associated with his award of Social Security 
disability.  

In February 2010, VA examined the Veteran to determine the nature 
and etiology of any psychiatric disability found to be present.  
The VA examination report shows that the examiner reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examination is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

The Veteran has not been afforded a VA medical examination 
relative to his other service connection claims.  However, no 
such examinations are necessary.  As will be explained in detail 
below, there is no current evidence of a disability manifested by 
nosebleeds nor do service treatment records provide a basis for 
showing in-service incurrence of a genitourinary disorder, 
headaches, or a dental disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

As will be discussed below, the record is missing critical 
evidence in each of the claims (disability manifested by 
nosebleeds, genitourinary disorder, headaches, and a dental 
disability), either evidence of a current disability or of that 
an event, injury, or disease occurred in service,  and the 
Veteran's claims for service connection for those claims are 
being denied on those bases.  The outcome of this issue thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion, namely whether the Veteran had 
the claimed disorders, or injuries which led to same, in service.  
That question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service treatment 
records and evidence of record.

As explained in greater detail below, the outcome of the claim 
hinges on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in- service 
disease or injury and/or current disability, referral for the 
aforementioned claims for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility. In other words, any 
medical opinion which provided a nexus between the Veteran's 
claimed disabilities and his military service would necessarily 
be based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding 
that the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a real on appeal.  However, 
to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that as a result of service, he has a 
disability manifested by nosebleeds; a kidney disorder; 
headaches; a psychiatric disability; and a dental disability.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claims in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

A Disability manifested by Nosebleeds

A review of the evidence, dated in and after service, is negative 
for any complaints or clinical findings of a disability 
manifested by nosebleeds.  Absent such evidence, the Veteran does 
not meet the criteria for service connection.  Congress has 
specifically limited entitlement to service- connected benefits 
to cases where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
service connection for a disability manifested by nosebleeds is 
not warranted, and the appeal is denied.


The Kidney Disorder

A review of the evidence shows that the report of the Veteran's 
February 1968 service entrance examination is negative for 
complaints or clinical findings of a kidney disorder of any kind.  
In June 1969, he complained of dysuria, and the impression was a 
possible urinary tract infection.  

The Veteran's post-service treatment records show that from 
November 2003 through January 2006, he was treated for various 
genitourinary complaints, including frequency and nocturia.  The 
primary diagnoses were benign prostatic hypertrophy and 
prostatism.  

Although the Veteran suggests that his current genitourinary 
problems were first manifested in service, he is not competent to 
render such an opinion.  As lay person, he is competent to report 
that he has had ongoing symptomatology.  However, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this regard, there is no corroborating medical 
evidence to support his suggestion of a relationship between his 
current genitourinary disability and his symptoms reported in 
service.  While the absence of any corroborating medical 
evidence, in and of itself, does not render his statement 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Indeed, in this case,  the preponderance of 
the evidence is against his claim.  

Despite the presence of a possible urinary tract infection on one 
occasion in service, there were no findings of a chronic, 
identifiable genitourinary disability.  Indeed, during the 
remainder of his service, including his October 1969 service 
separation examination, there were no complaints or clinical 
findings of a disability.  In fact, during his service separation 
examination, he responded in the negative, when asked if he then 
had, or had ever had, frequent or painful urination or a kidney 
stone in his blood or urine.  Moreover, for thirty-four years 
after service, his treatment records remained negative for any 
evidence of continuing symptomatology.  Finally, despite being 
informed of the criteria to provide evidence of a nexus between 
the current disability and service, the Veteran presented no 
competent evidence of a relationship between the possible urinary 
tract infection in service and his recent episodes of prostatism 
and benign prostatic hypertrophy.  The Veteran has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim; he has failed to do so.  See 38 U.S.C.A. § 
5107(a) (noting that it is the claimant's responsibility to 
support a claim for VA benefits).  Therefore, the Board does not 
find the Veteran's suggestion credible that there is a 
relationship between his current genitourinary disability and his 
manifestations in service.  Accordingly, his opinion is not 
probative of the issue.

Absent credible, probative evidence of a relationship between the 
current genitourinary disability and any injury or disease during 
service, the Veteran does not meet the criteria for service 
connection.  Accordingly, service connection is not warranted, 
and the appeal is denied.

Headaches

In January 2008, the Veteran's family members, including his wife 
and sister, reported that he had experienced headaches, since his 
return from service in the Republic of Vietnam.  As above, they 
are competent to report that the Veteran complained of headaches 
after his return from service.  However, they not qualified to 
render opinions as to the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this regard, the preponderance of 
the evidence is against their assertions.  

The evidence shows that in January 2000, the Veteran reported 
headaches associated with cervical spine stenosis.  In December 
2001, during treatment for chronic neck pain and degenerative 
changes, the Veteran again complained of headaches.  However, 
there were no findings in either case of a chronic, identifiable 
headache disorder.  Indeed, the Veteran's treatment records, 
dated in and after service, are, otherwise, negative for any 
complaints or clinical findings of headaches.  While the lack any 
corroborating medical evidence for many years after service, by 
itself, does not render the lay statements incredible, the Board 
must still consider the absence of such evidence in determining 
credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  

In this case, not only is there a lack of corroborating medical 
evidence for many years after service, there is evidence which 
actively contradicts the suggestion that the Veteran's claimed 
headaches are a result of his service in the Republic of Vietnam.  
For example, during his October 1969 service separation 
examination, the Veteran responded in the negative, when asked if 
he then had, or had ever had, frequent or severe headaches.  It 
is reasonable to expect that if indeed headaches had been present 
at service separation, the Veteran would have noted it at that 
time.  It is further reasonable to expect that had chronic 
headaches been present prior to 2000, he would have reported them 
to a health care provider.  That he denied the presence of 
headaches in service and did not report them, even by history, to 
a post-service health care provider militates against his claim.  
Therefore, the Board does not find the lay suggestions credible 
that the Veteran has headaches related to his period of service.  
Accordingly, they are not probative of the issue.

In sum, the preponderance of the evidence shows that the Veteran 
does not have headaches related to service.  As such, he does not 
meet the criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

The Psychiatric Disability

In addition to the foregoing law and regulations, there are 
separate criteria for entitlement to service connection for PTSD.  
That disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which 
conforms to the criteria set forth in the Diagnostic and 
Statistical Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical evidence, 
between the current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
actually occurred.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309(a).  As discussed below, this presumption does not 
apply in this case. 

Recently, the United States Court of Veterans Appeals (Court) 
held that although a claimant may identify a particular mental 
condition on the claims form accompanying his application for VA 
benefits, the scope of the claim cannot be limited only to the 
condition stated, "but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that VA obtains in support of the claim."  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  

In this case, the Veteran's service treatment records and the 
reports of his service entrance and separation examinations are 
negative for any complaints or clinical findings of a psychiatric 
disability in service.  Indeed, during his separation 
examination, he responded in the negative, when asked if he then 
had, or had ever had, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or nervous 
trouble of any sort.  

Chronic identifiable psychiatric disability, diagnosed primarily 
as anxiety and depression, was first manifested during private 
medical treatment in 2000.  At that time, he reported stress at 
home, and there was no competent evidence of record that it was 
in any way related to service.  At about that time, he also 
stopped working due to a job-related back injury.  Following a 
June 2001 psychiatric evaluation for the Social Security 
Administration, the diagnosis was adjustment disorder with 
irritable mood.  His stressors were unemployment, coping with 
medical problems and coping with change of life circumstances.  
Again, there were no findings that his psychiatric problems were 
in any way related to service.

In August and September 2007, however, during Cognitive 
Processing Therapy by VA, the Veteran was found to have PTSD.  At 
his intake interview, he reported a number of stressors:  
1) financial concerns; 2) witnessing the 2003 killing of a fellow 
member of his motorcycle club; 2) the death of his roommate in a 
car accident in Vietnam; 3) rocket attacks on bases where he was 
stationed in Vietnam; 4) seeing fellow service personnel in 
Vietnam with missing body parts; and 5) coming under fire while 
on guard duty in Vietnam.   He stated that he had been present 
for all of those incidents, except the automobile accident in 
which his roommate had been killed.  

In January 2010, the U.S. Army & Joint Services Records Research 
Center (JSRRC) confirmed that during his duty in Vietnam, the 
Veteran had been assigned to several areas/bases which had come 
under attack.  Although the JSRRC was unable to place him in any 
one specific location, it found that the totality of the 
evidence, including his unit of assignment, his service personnel 
record, and his DD 214, sufficient to verify that the reported 
stressor had, in fact, occurred.  

Because the Veteran has an established diagnosis of PTSD and a 
confirmed stressor, the question is whether there is a link, 
established by medical evidence, between the two.  In this case, 
the preponderance of the medical evidence is against such a 
finding.

For example, although the Veteran was treated for anxiety and 
depression on many occasions from 2000 to 2007, he did not 
identify any stressors or problems associated with any incident 
during his service in Vietnam.  In June 2001, during a 
psychiatric evaluation in conjunction with his application for 
Social Security Disability benefits, it was noted that he had 
stopped working due to a job-related neck and back injury.  The 
Veteran did not report any stressors associated with his service 
in Vietnam.  Rather, his reported stressors were unemployability, 
medical problems, and coping with change of life circumstances.  
Despite the diagnosis of PTSD during VA treatment in August and 
September 2007, records of that treatment, as well as subsequent 
VA treatment records show that the primary stressor was the death 
of his fellow motorcycle club member.  However, during therapy 
attended by the Veteran's wife in October 2008, she reported that 
she was sick of hearing the Veteran talk about Vietnam.  

Therefore, in February 2010, the Veteran was examined by VA to 
determine the nature and etiology of any psychiatric disability 
found to be present.  Specifically, the examined was asked to 
determine whether the Veteran satisfied the criteria for a 
diagnosis of PTSD, and, if so, whether the diagnosis was linked 
to a verified stressor.  

Following the examination, the relevant diagnoses were major 
depressive disorder and PTSD, both in partial remission.  
However, the examiner found it less likely than not that those 
disorders were the result of the Veteran's conceded military 
trauma.  The examiner noted that the Veteran's initial 
psychiatric treatment coincided with the loss of his job and the 
deaths of his father and brother, rather than any incident which 
took place in Vietnam.  Moreover, she noted that the Veteran 
began to have problems with his military trauma, after he had 
applied for service connection for PTSD.  In effect, she 
suggested that the Veteran was seeking financial gain.  In 
addition, when asked about his distressing recollections of 
Vietnam, the Veteran's answers were not specific to the conceded 
stressor.  During the examination, he made no mention of the 
death of his fellow motorcycle club member.  However, after 
reviewing the claims file, the examiner found that the Veteran's 
PTSD was primarily related to that trauma.  She also found that 
his depression was primarily related to his back pain and 
inability to work.  

In light of the foregoing, the Board finds that the Veteran's 
psychiatric disability, including PTSD and depression, is 
unrelated to any event in service.  Indeed, the preponderance of 
the evidence shows that such disability is related, primarily, to 
stressors occurring many years later.  Absent evidence of a 
chronic, identifiable psychiatric disability in service or a 
nexus between that disability and service, the Veteran does not 
meet the criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

The Board notes that during the pendency of this appeal, the 
regulations pertaining to PTSD have been amendment.  Effective 
July 12, 2010, VA has amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that allows service 
connection 

if a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

This change in regulation does not apply to the case at hand 
since the Veteran's stressor has been already been conceded.  
The claim fails here because the Veteran's stressor has not been 
linked to his current diagnosis for PTSD. 

The Dental Disability

Finally, the Veteran seeks entitlement to service connection for 
dental disability, claimed as dental work in service.  

In addition to the foregoing laws and regulations governing the 
award of service connection, there are specific laws and 
regulations applicable to claims of service connection for dental 
disability.  Disability compensation and VA outpatient dental 
treatment may be provided for certain specified types of service-
connected dental disorders.  For other types of service- 
connected dental disorders, the claimant may receive treatment 
only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered disabling conditions, but 
may be considered service connected solely for establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. 
§ 3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is due 
to a combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions of 
timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
Trauma, as defined for purposes of dental treatment eligibility, 
connotes damage caused by the application of sudden, external 
force, brought to bear outside a clinical setting sustained as 
sudden trauma.  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or restorative 
dental care and treatment provided during a veteran's military 
service.  38 C.F.R. § 3.306(b)(1); Prec. Op. VA Gen. Counsel 5-97 
(Dental Care Eligibility, 62 Fed. Reg. 15565, 15566 (1997)).

At the time of the Veteran's entry in service, he responded in 
the affirmative when asked if he then had, or had ever had, 
severe tooth or gum trouble.  On examination a week later, he had 
numerous missing teeth and dental caries, and was reportedly 
missing teeth 1, 2, 3, 14, 17, 18, and 30.  He reportedly had 
caries in teeth 7, 10, 15, 30, 31, and 32.  The evidence also 
shows treatment for Tooth 19.  

During the Veteran's service separation examination, he responded 
in the negative when asked if he then had, or had ever had, 
severe tooth or gum trouble.  However, he was missing additional 
teeth, most restorable; and his dental defects and diseases were 
characterized as class III.  He was missing teeth 1, 3, 5, and 
32.  He had restorable teeth at 7, 8, 9, 10, 12, 13, 14, 15, 16, 
17, 18, 29, and 30.  Nonrestorable teeth were noted at 19 and 31.  

Although the Veteran had additional missing teeth at the time of 
his separation from service, there is no competent evidence of 
record that those problems were the result of inservice trauma or 
disease, other than periodontal disease.  As noted above, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease are not considered 
disabling conditions for which compensation may be paid.  Absent 
such evidence, the Veteran does not meet the criteria for service 
connection for a dental disability.  Accordingly, service 
connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at these decisions, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 



ORDER

Service connection for a disability manifested by nosebleeds is 
denied.

Service connection for a kidney disorder, claimed as an inflamed 
kidney, is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disability, 
claimed as PTSD and depression, is denied.

Entitlement to service connection for a dental disability is 
denied.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


